

116 HR 8909 IH: Climate Agricultural Conservation Practices Act
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8909IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Ms. Brownley of California introduced the following bill; which was referred to the Committee on AgricultureA BILLTo require the Natural Resources Conservation Service to review the national conservation practice standards, taking into consideration climate benefits, and for other purposes.1.Short titleThis Act may be cited as the Climate Agricultural Conservation Practices Act. 2.Consideration of climate benefits in conservation practice standardsSection 1242(h) of the Food Security Act of 1985 (16 U.S.C. 3842(h)) is amended—(1)in paragraph (1)—(A)by amending subparagraph (A) to read as follows:(A)not later than 4 years after the date of enactment of the Climate Agricultural Conservation Practices Act, and every 4 years thereafter, complete a review of each conservation practice standard, including engineering design specifications, in effect on the first day of the 4-year period covered by such review;;(B)in subparagraph (C), by striking ; and and inserting a semicolon;(C)in subparagraph (D), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(E)evaluate the climate benefits of the standards.;(2)in paragraph (3)(B), by striking conservation innovations and and inserting climate benefits, conservation innovations, and; and(3)by adding at the end the following:(5)Climate benefit definedIn this subsection, the term climate benefit means—(A)a reduction in agricultural greenhouse gas emissions;(B)an increase in carbon sequestration; or(C)mitigation against, or adaptation to, increased weather volatility..